DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Application Status
The Amendments and Remarks filed 28 February 2022 in response to the Office Action of 28 September 2021 are acknowledged and have been entered. Claims 1, 26, and 27 have been amended.  Claims 1-7, 10-20 and 24-28 are currently under examination on the merits.
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 12-20, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210) and Liu (US 2017/0233708 A1, PCT filed 8/17/2017).
Regarding claims 1, 16-20, and 24, Barrangou teaches a recombinant nucleic acid construct encoding (i.e., capable of amplifying) a Type I-E CRISPR associated complex for i.e., first DNA construct) in the genetically recalcitrant L. crispatus species [0009, 0177].  Barrangou teaches that L. crispatus has become an emerging probiotic for women's and poultry health due to its ability to produce of antimicrobial compounds and exopolysaccharides (i.e., a production strain of bacteria) [0176]. Barrangou teaches that the polynucleotides can be introduced into and exist in a recombinant host cell, thereby teaching a cell comprising a first DNA construct that comprises a nucleotide sequence encoding a Cas nuclease where the Cas nuclease is capable of being amplified in the cell of the production strain [0072]. Barrangou teaches that at least one promoter may be operably linked to a recombinant nucleic acid of the invention comprising a Cas3 [0073]. Barrangou teaches that any promoter useful with this invention can be used and includes, for example, promoters functional with the organism of interest [0074].  Barrangou teaches that the nucleic acid construct and nucleotide sequences may be used in connection with vectors; and the vector as defined herein can transform a prokaryotic (i.e., bacteria or archaeal) or eukaryotic host either by integration into the cellular genome or exist extrachromosomally (e.g., autonomous replicating plasmid with an origin of replication) [0108].  Barrangou teaches that the Cascade complex, encompassing the crRNA and Cas proteins, constitutes a double-stranded DNA recognition machinery that drives the selective nucleotide base-pairing between the crRNA and the complementary DNA strand; and the Cas3 helicase nuclease is recruited by Cascade (i.e., operable) to unwind and degrade (i.e., cut) the nontarget strand in a 3' to 5' direction, via nuclease and helicase-dependent activities [0175].  Barrangou teaches that, depending upon the objective, the promoter may be a chemical-repressible promoter, where application of the chemical represses gene expression [0094].  Barrangou teaches inducible promoters can be tetracycline repressor system promoters or Lac repressor system promoter [0099].  Barrangou L. crispatus genomes in which the CRISPR subtypes were designated based on the occurrence of signature Cas proteins (Cas9-TypeII, Cas3-TypeI) [0179; Fig. 9].
Regarding claim 5, Barrangou teaches vector integration, which includes the recombinant nucleic constructs and nucleotide sequences, into the cellular genome [0108].
Regarding claim 7, Barrangou teaches the vector can be a plasmid, phagemid vector or bacteriophage (delivery vehicle) [0108]. 
Regarding claim 28, Barrangou does not teach that the Cas is not operable in the production strain cell to target and cut a chromosomal sequence thereof.  
Barrangou teaches that the Cascade complex, encompassing the crRNA and Cas proteins, constitutes a double-stranded DNA recognition machinery that drives the selective nucleotide base-pairing between the crRNA and the complementary DNA strand; and the Cas3 helicase nuclease is recruited by Cascade (i.e., operable) to unwind and degrade (i.e., cut) the nontarget strand in a 3' to 5' direction, via nuclease and helicase-dependent activities [0175].
While Barrangou teaches chemically inducible promoters including tetracycline-repressible promoters and Lac repressor system promoters [0095],  Barrangou does not teach that the cell comprises a nucleic acid encoding the repressor or that the nucleic acid encoding the repressor is a chromosomally-integrated sequence.  Barrangou also does not teach that the cell comprises a helper phage genome that is inducible to produce phage coat proteins in the cell, that the cell of the production strain is capable of packaging the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into the target host cell, or that the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
Maresca teaches engineered nucleic acid constructs ("engineered constructs") useful for cross-species integration and introducing into a genome (i.e., chromosomally integrated) an inducible genome editing system [0003].  Maresca teaches that these engineered constructs permit spatially-controlled and temporally-controlled activation of target gene expression following site-specific integration into a genome [0003].  Maresca teaches a single construct that comprises the genetic elements used to express a regulatory protein as well as the inducible genetic elements (i.e., promoter) used to express a target gene. [0003]. Maresca teaches an engineered construct comprising an inducible promoter operably linked to a nucleic acid (e.g., gene) encoding the lac repressor protein, which is located upstream from a lac operon (i.e., a nucleotide sequence that is capable of binding to a repressor); operably linked to a nucleic acid encoding an enzyme that cleaves (e.g., Cas9 nuclease, Cpf1 nuclease, or a functional equivalent thereof) [0107, 0004].  Maresca teaches that the lac repressor is a DNA-binding protein that binds to the lac operon and inhibits expression of a nucleic acid operably linked to the lac operon [0105].  Maresca teaches that this single-construct configuration results in tightly regulated and substantially non-leaky target gene expression, thereby providing more precise and efficient genome editing capability relative to presently available systems [0077].  Maresca teaches that a nucleic acid encoding a guide RNA is introduced into a host cell that is modified to express (e.g., stably express) in the cell genome an engineered construct of the present disclosure (e.g., a construct encoding a Cas9 nuclease) and is used to replace any unwanted DNA introduced into the host cell during modification of the host cell genome where the modification of this host cell may result in the introduction of vector [0077].  Maresca teaches genetic elements used to express a regulatory protein (repressor), as well as the inducible genetic elements used to express a target gene, thereby teaching where the 
Regarding claims 2-4,  Maresca teaches the use of and examples of inducible promoters which include tetracycline-regulated promoters (e.g., anhydrotetracycline (aTc)-responsive promoters and other tetracycline-responsive promoter systems, which include a tetracycline repressor protein (tetR), a tetracycline operator sequence (tetO) and a tetracycline transactivator fusion protein (tTA) [0097-0100; 128].
Lopes teaches the modification of bacteria for creating robust bacterial strains for industrial scale production [0012].  Lopes teaches expressing Cas9 in the bacteria under the control of an inducible promoter due to the observation that the toxicity of Cas9 is high [0008].  Lopes teaches inducible promoters whose expression is controlled by the transcriptional repressor TetR [0086] and promoters repressed by LacR [0240]. Lopes teaches integration of the transcriptional repressor into the bacteria chromosome [0018].    
Lutz teaches the integration of transcription units encoding LacR and TetR into E.coli genome, generating the resulting strain DH5αZ1 [Fig. 3, pg. 1206, col. 2, para 2].  Lutz teaches the cloning of genes encoding highly toxic products is permitted when those genes are placed under repression condition promoters like PLtetO-1 and Plac/ara-1 [pg. 1207, col. 2, para. 2]. Lutz teaches the stable maintenance of Cfr9I restriction endonuclease in DH5αZ1 cells, thereby teaching a production strain comprising amplified copies of a DNA construct where the amplified copies of the DNA construct does not comprise the nucleic acid encoding the repressor since both the transcriptional units encoding the repressor and the endonucleases were stably integrated separately [pg. 1207, col. 2, para. 2].
Liu teaches a nucleic acid construct comprising a nucleotide sequence encoding a protease (i.e., gene of interest/first DNA construct) to be evolved, cloned into a viral vector, for e.g., by using a helper phage, is that the selection phage encoding the gene of interest can be deficient in genes encoding proteins or other functions provided by the host cell and can carry a longer gene encoding the protein of interest [0122].  
Regarding claim 12-14, Barrangou does not teach where the first DNA construct is a high copy number plasmid or phagemid; that the cell is capable of growth and propagation sufficient to produce at least 1000 copies of the first DNA construct; or that at least 105 copies of the first DNA construct can be produced per 103
Liu teaches the use of high copy number plasmids (i.e., vector) in which a high copy number plasmid is a plasmid exhibiting an average copy number of plasmid per host cell in a host cell population of about 100 to about 5000 [0052].  Liu teaches that the pTZ vectors is a high copy plasmid vector with over 1000 of plasmids produced per host cell [0018].  Liu teaches that the use of high copy number accessory plasmids results in a lower stringency of selection [0018].  
Regarding claim 15, Barrangou does not teach where a cell of the production strain is capable of at least 2 or 3 logs of expansion when the first DNA construct is comprised therein. 
Liu teaches the use of MG1655 E.coli cells transformed with a mutagenesis plasmid (MP) and allowed to grow at which their growth was saturated (at lease 2-3 logs of expansion) in about 48 hours [0247].  
Regarding claim 27, Barrangou does not teach that the bacteria cells are E.coli cells. 
Liu teaches the use of MG1655 E.coli cells transformed with a mutagenesis plasmid (MP) and allowed to grow at which their growth was saturated (at lease 2-3 logs of expansion) in about 48 hours [0247]. Liu also teaches that the viral vector is a phage and the host cell is a bacterial cell such as E.coli [0199].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Barrangou where the production strain of bacteria contains transcription units encoding LacR and TetR integrated into the bacteria genome as taught by Lutz.  One of ordinary skill would be motivated to make this modification for the advantage of inhibiting expression of a nucleic acid operably linked to the lac operon, i.e., Cas nucleases, to permit spatially-controlled and temporally-controlled activation of target gene expression and to reduce cellular toxicity caused by Cas 9 as taught by Maresca and 
It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the cell as taught and suggested by Barrangou, Maresca, Lopes, and Lutz to provide that the cell comprises a helper phage genome that is inducible to produce phage coat and structural proteins in the cell along with an accessory plasmid where the vector containing the gene of interest, i.e., Cas nuclease, can be packaged into infectious phage particles in the presence of other phage functions in the host cell as taught by Liu.  One of ordinary skill would be motivated to make this modification for the advantage of expressing longer genes.  
Furthermore, it would have been obvious to further modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Lutz and utilize the helper phage technology by Liu expressing the nucleotide sequence encoding the repressor in the host cells vs. in the phage particles so that the when the infectious phage particles, carrying the vector encoding the gene of interest, infects the host cell, the repressor of the host cell can complement the vector in its ability to repress the gene of interest.  This modification would amount to a combination of prior art elements according to known methods to yield predictable results and design method giving the teachings of both Barrangou and Liu.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Lutz, and Liu to provide the nucleic acid construct in a high copy number plasmid, such as pTZ, for the advantage of producing over 1000 plasmids copies (i.e., copied of the gene of interest, Cas nucleases) per host cell with a lower stringency of selection.  This 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Lutz, and Liu by not to providing a crRNA that would be operable with the Cas protein produced in the production cell of Barrangou to prevent targeting of the production cells chromosomes.  The lack of a Cas9 operable crRNA in the production cell would render the Cas 9 inoperable.  
It would have also been obvious to one ordinary skilled in the before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Lutz, and Liu to provide that the cell is a E.coli cell as taught by Liu and Lutz.  This modification would amount to a simple substitution of one bacteria cell for another and one of ordinary skill would be motivated to make this modification for the advantage of propagating plasmid (i.e., gene of interest) numbers.

Claims 6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of Maresca, Lopes, Lutz and Liu as applied to claims 1-5, 7, 12-20, 24, and 27-28 above, and further in view of view of Boyle (US 2017/0173086 A1, 6/22/2017).
The teachings of Barrangou, Maresca, Lopes, Lutz and Liu are discussed above as applied to claims 1-5, 7, 12-20, 24, and 27-28, and similarly apply to claims 6 and 25-26. 
Barrangou, Maresca, Lopes, Lutz and Liu do not teach where the nucleic acid encoding the repressor is a sequence comprised by an episome or where the cell of the production strain is an E. coli
Boyle teaches engineered genetic systems and methods to confer the ability to target and degrade undesirable nucleic acids in an organism so as to combat gastrointestinal, skin or urinary tract disease and infection, prevent the spread of antibiotic resistance, and/or decontaminate environmental pathogens [abstract].
Regarding claim 6, Maresca additionally teaches that embodiments of the present disclosure provide vectors comprising engineered nucleic acids encoding elements of an inducible nucleic acid expression system [0136]. Boyle teaches the term "vector" refers to any genetic element, such as a plasmid, phage, transposon, cosmid, chromosome, artificial chromosome, episome, virus, virion, etc., capable of replication when associated with the proper control elements and which can transfer gene sequences into or between cells [0062].  
Regarding claim 25 and 26, Boyle teaches a probiotic engineered to confer the ability to degrade undesirable genes and/or genetic elements of interest from a microbial population [0015].  Boyle teaches that the engineered probiotic for use in the gastrointestinal tract and/or in the urinary tract can be based on a host selected from E.coli.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Lutz, and Liu where the nucleic acid encoding the repressor is a sequence comprised by an episome. Using Boyle’s episome would have been obvious because it was among the known types of vectors useful for encoding and expressing genes as described by Boyle. It would have also been obvious where the production strain is E.coli for use in the gastrointestinal tract according to Boyle.  This modification would amount to a simple substitution of one production bacteria strain for another for the purpose of using the engineered nucleic acid construct in the gastrointestinal tract.
	
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of Maresca, Lopes, Lutz and Liu as applied to claims 1-5, 7, 12-20, 24, and 27-28 above, and further in view of Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360).
27.	The teachings of Barrangou, Maresca, Lopes, Lutz and Liu are discussed above as applied to claims 1-5, 7, 12-20, 24, and 27-28, and similarly apply to claims 10 and 11. 
Barrangou, Maresca, Lopes, Lutz and Liu do not teach where the promoter for controlling the expression of the Cas nuclease in the production strain cell combined with a translation initiation site (TIS) is capable of producing expression of green fluorescent protein (GFP) from a first expression operating unit (EOU) in E.coli strain BW25113 cells with a fluorescence of from 0.5 to 4 times the fluorescence produced in E. coli strain BW25113 cells using a second EOU comprising a P1O promoter (SEQ ID NO: 1) combined with a BCD14 TIS (SEQ ID NO: 2), where the EOUs differ only in their promoter and TIS combinations, where each EOU comprises (in 5' to 3' direction) an upstream initiator, the respective promoter, the respective TIS, a nucleotide sequence encoding GFP, a 3' UTR, a transcription terminator and a downstream insulator.  Barrangou, Maresca, Lopes, Lutz and Liu do not teach where fluorescence using the first EOU is 0.5 to 2 times the fluorescence using the second EOU.
Mutalik engineered ~500 transcription and translation initiation elements that are compatible within a standardized genetic context, or expression operating unit (EOU), that enables predictable reliable forward engineering of gene expression over a wide dynamic range [pg. 354, col. 2, para 3].  Mutalik teaches translational start sites and promoter combinations [Supplementary Table 1]. Mutalik teaches that an EOU comprises a minimal unit of genetic expression (expression cassette) and an additional flanking region that may play a role of insulation to EOU parts [Supplementary Table 1]. Mutalik teaches the minimal unit of genetic E.coli strain BW25113 was used for plasmid construction purposes and for fluorescence measurements [see ‘Bacterial strains, plasmids and growth conditions’].  Mutalik teaches that an EOU comprising a p10 promoter and a BDC14 TIS produces 0 GFP fluorescence in E. coli strain BW25113 cells [Fig. 4b].  Mutalik teaches that other promoters (P1, P2, P3, P5, P6, P7, P8) in any combination with other TIS (BCD1, BCD2, BCD5, BCD6, BCD7, BCD9, BCD11, BCD10, and BCD12) are capable of producing expression of green fluorescent protein (GFP) in E. coli strain BW25113 cells with a fluorescence of from 0.5 to 4 times the fluorescence produced in E. coli strain BW25113 cells using a second EOU comprising a P10 promoter combined with a BCD14 TIS [Fig. 4].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Lutz, and Liu to provide for the first nucleotide sequence being under control of any combination of promoters (P1, P2, P3, P5, P6, P7, P8) and TIS (BCD1, BCD2, BCD5, BCD6, BCD7, BCD9, BCD11, BCD10, and BCD12) as according to Mutalik.  Mutalik establishes that the vector components refer to known components of an expression system. Therefore, one skilled artisan would have been motivated to combine the prior art elements using the known components according to the known methods which would yield predictable results.

Response to Arguments
Applicant argue that Barrangou does not teach a cell comprising a nucleic acid sequence encoding a repressor and that Maresca teaches a single construct that comprises the genetic element used to express a regulatory protein as wells as the inducible genetic elements used to express a target gene.  Applicants argue that Maresca does not describe the use of a chromosomally-integrated repressor sequence that is not on the amplified copied of the first construct.  
Applicant’s arguments have been considered and found not persuasive.  
Barrangou teaches Cas proteins under the control of inducible promoters such as tetracycline repressor system promoters and Lac repressor system promoter therefore for the cells to comprise such of a reporter a skilled artisan would reason that the cell must additionally encode a repressor to repress expression of the gene.  Furthermore, while Maresca does teach a single construct, Maresca teaches a chromosomally integrating the engineered nucleic acid constructs of the invention.  It is the addition of Lutz who teaches chromosomally-integrated repressor sequence that is not on the amplified copied of the first construct in the new rejection set forth above. 
Applicants argue that Liu does not cure the defects of Barrangou and Maresca and acknowledges that Liu is cited for disclosing producing phage particles using helper phage.  Applicant’s further argue that Liu is silent regarding a production strain comprising amplified copies of a DNA construct encoding a Cas, where the cell comprises a nucleic acid sequence encoding the repressor, where the nucleic acid sequence encoding the repressor is a chromosomally-integrated sequence or comprised by a second DNA construct, and the amplified copies of the first DNA construct do not comprise the nucleic acid sequence encoding the repressor.  Applicants argue that Liu does not suggest generation of phage particles devoid 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With the addition of Lutz who teaches chromosomally-integrated repressor sequence that is not on the amplified copied of the first construct in the new rejection set forth above, and Lopes who teaches Cas9 toxicity, it is the combination of Barrangou, Maresca, Lopes, Lutz, and Liu that teaches and suggests a rational for combining the teachings to arrive at a production strain comprising amplified copies of a DNA construct encoding a Cas, where the cell comprises a nucleic acid sequence encoding the repressor, where the nucleic acid sequence encoding the repressor is a chromosomally-integrated sequence or comprised by a second DNA construct, and the amplified copies of the first DNA construct do not comprise the nucleic acid sequence encoding the repressor. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-20 and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 5, 7-10, 19-20, and 26-28 of copending Application No. 16/201,736 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/201,736 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claims also does not claim that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, that the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and that the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify claimed method of the copending application as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where  the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have 
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik given the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-16, 18-20, and 26-28 of copending Application No. 17/195,157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The ’157 application claims a population of bacterial or archaeal production strain cells, where the first DNA construct comprises a nucleotide sequence encoding a Cas nuclease that is under the control of a promoter for controlling the expression of the Cas nuclease in the production strain cells.  The ’157 application claims where the promoter comprises a nucleotide sequence that is capable of binding to a repressor, where production strain cells comprise a nucleic acid sequence encoding the repressor, where the nucleic acid sequence encoding the repressor is a chromosomally-integrated sequence, and the amplified copies of the first DNA construct do not comprise the nucleic acid sequence encoding the repressor.  The ’157 application claims culturing the cells to allow replication of the first DNA construct thereby amplifying the first DNA construct in the cells and allowing the expression of the repressor in the cells, where the promoter is repressed by the repressor. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-46 and 50-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 16-21 and 24 of copending Application No. 15/817,144 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 1581744 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claims also does not claim that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, that the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and that the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify claimed method of the copending application as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik given the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claims also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.  All other are claims similarly rejected using the references above as discussed above.
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10506812B2 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.   It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of 
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 claims all limitations of the instant 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US11141481 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.   It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where 
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10300138 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.  
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other are claims similarly rejected using the references above as discussed above.

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10596255 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths .

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10463049 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art .

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10524477 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded .

Claims 1-7, 10-20 and 24-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360).  Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10561148 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other are claims similarly rejected using the references above as discussed above.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-37 of 16/637,656 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/637,656 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of 16/637,656 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 717-20, 23-24, 28, 34, and 55-56, 58-59 of 17/103,812 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 17/103,812 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of 17/103,812 for use in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of 16/626,057 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of 16/626,057 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of 16/626,057 for use in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of copending Application No. 17/105,392 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of copending Application No. 17/105,392 for use in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of copending Application No. 17/331,422 for use in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/389,358 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/785,419 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/478,912 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/817,144 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/862,527 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed virus of copending Application No. 16/364,002 for use in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/588,842 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/682,889 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/737,793 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the  amplified 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/818,962 as a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed virus of copending Application No. 16/858,333 in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 claims all 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed phage of copending Application No. 16/813,615 in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self-replicative transduction particles for introducing the first DNA into a target host cell, 
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10-20 and 24-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), Liu (US 2017/0233708 A1, PCT filed 8/17/2017), Boyle (US 2017/0173086 A1, 6/22/2017), and Mutalik (Mutalik et al. 2013 Nature Methods, vol. 1- (4), pgs. 354-360). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 claims all limitations of the instant claim 1 except a production strain bacteria cell comprising amplified copies of a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed, where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  The claim also does not claim where the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into phage particles or non-self- replicative transduction particles for introducing the first DNA into a target host cell, and where the phage particles or non-self-replicative transduction particles are devoid of a nucleotide sequence encoding the repressor. 
The teachings of Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed nucleic acid vector of copending Application No. 17/331,413 for use in a method of producing target genes of varying lengths in a cell in a controlled environment without causing toxicity to the production cell where the cell contains a Cas nuclease nucleotide sequence under control of a repressible promoter and a chromosomally-integrated repressor nucleotide sequence capable of being expressed where the amplified copies of the first DNA construct do not comprise the nucleic acid encoding the repressor.  It would have also been obvious that the cell comprises a nucleotide sequence whose expression is inducible to produce phage coat proteins in the cell, where the cell of the production strain is capable of packaging the amplified copies of the first DNA construct into 
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of producing genes of interest to permit spatially-controlled and temporally-controlled activation of target genes of varying lengths without causing toxicity to the production cell as taught by Barrangou, Maresca, Lopes, Lutz, Liu, Boyle, and Mutalik giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Regarding rejections for non-statutory double patenting, Applicant requests that the Examiner hold these rejections in abeyance until claims are deemed allowable in the instant application.   Therefore, these rejections are maintained.
In addition, new non-statutory double patenting rejections have been set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636